ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DAVID BRANTLEY of VERONA, who was admitted to the bar of this State in 1970, and who was thereafter suspended from the practice of law for a period of one year by Order of this Court dated March 19,1991, effective April 15, 1991, be restored to the practice of law and that he be permitted to pay in installments the balance of the administrative costs owed to the Ethics Financial Committee, and good cause appearing;
It is ORDERED that the petition for restoration to practice is granted, effective immediately; and it is further
ORDERED that respondent shall pay to the Ethics Financial Committee the sum of $376.50 within thirty days after the filing date of this Order and that he shall pay the sum of $300.00 on *105or before the 15th of each month for a period to ten consecutive months, until the costs of $3,376.50, ordered by this Court on April 15, 1991, are fully satisfied.